—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered May 6, 1997, convicting him of robbery in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Therefore, he has no basis to now complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816).
The defendant’s remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.